1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed November 4, 2020. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 11/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10,416,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James L. Katz (reg. no. 42711) on December 29, 2020.

4.	Claims 1-10, and 12-20 (Renumbered 1-19) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IBIDUNMOYE et al is cited for teaching Performance Anomaly Detection and Bottleneck Identification. Calyam et al is cited for teaching OnTime Detect: Dynamic Network Anomaly Notification in perfSONAR Deployments. Shen et al is cited for teaching Automating Performance Bottleneck Detection using Search-Based Application Profiling. Hutton et al is cited for teaching Hybrid Programmable Many-Core Device with On-Chip Interconnect. Huang et al is cited for teaching METHODS AND APPARATUS TO COLLECT RUNTIME TRACE DATA ASSOCIATED WITH APPLICATION PERFORMANCE. Arora et al is cited for teaching Dynamic Border Line Tracing for Tracking Message Flows Across Distributed Systems. Doi et al is cited for teaching DYNAMIC TRACE LEVEL CONTROL. Gadiya et al is .

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A computer implemented method of monitoring message processing by an application in a data transaction processing system, the method comprising:	storing, by a processor, in a data store, a data entry indicative of each received message that traverses an enabled checkpoint of a plurality of checkpoints in the application, wherein each of the plurality of checkpoints is enabled or disabled, and further wherein at least a first checkpoint and a second checkpoint of the plurality of checkpoints are enabled and a third checkpoint located between the first checkpoint and the second checkpoint in a message processing sequence is disabled;	detecting, by the processor coupled with the data store and the application, that the application has received a message at the second checkpoint in the message processing sequence;	determining, by the processor, from the received message that a message processing latency for the message processing sequence between the first checkpoint and the second checkpoint exceeds an amount of time; and	enabling, by the processor, the third checkpoint for storage of data entries for subsequent received messages; and	wherein each received message is an electronic data transaction request message, and wherein the application processes the electronic data transaction request message by determining whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message. 
11.	(Canceled) 
13. 	(Currently Amended) A non-transitory computer-readable medium storing instructions for monitoring message processing by an application in a data transaction processing system that, when executed by a processor, cause the processor to:	store, in a data store, a data entry indicative of each received message that traverses an enabled checkpoint of a plurality of checkpoints in the application, wherein each of the plurality of checkpoints is enabled or disabled, and further wherein at least a first checkpoint and a second checkpoint of the plurality of checkpoints are enabled and a third checkpoint located between the first checkpoint and the second checkpoint in a message processing sequence is disabled;	detect that the application has received a message at the second checkpoint in the message processing sequence;	determine from the received message that a message processing latency for the message processing sequence between the first checkpoint and the second checkpoint exceeds an amount of time; and	enable the third checkpoint for storage of data entries for subsequent received messages; and	wherein each received message is an electronic data transaction request message, and wherein the application processes the electronic data transaction request message by determining whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.
19.	(Currently Amended) A computer implemented method of monitoring message processing by an application in a data transaction processing system, the method comprising:	storing, by a processor, in a data store, a data entry indicative of each received message that traverses an enabled checkpoint of a plurality of checkpoints in the application, wherein each of the plurality of checkpoints is enabled or disabled, and further wherein at least a first checkpoint, a second checkpoint, and a third checkpoint of the plurality of checkpoints are enabled and the third checkpoint is located between the first checkpoint and the second checkpoint in a message processing sequence;	detecting, by the processor coupled with the data store and the application, that the application has received a message at the second checkpoint in the message processing sequence;	determining, by the processor, from the received message that a message processing latency for the message processing sequence between the first checkpoint and the second checkpoint is less than a threshold amount of time; and	disabling, by the processor, the third checkpoint based on the determining; and	wherein each received message is an electronic data transaction request message, and wherein the application processes the electronic data transaction request message by determining whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“determine from the received message that a message processing latency for the message processing sequence between the first checkpoint and the second checkpoint exceeds an amount of time; and
enable the third checkpoint for storage of data entries for subsequent received messages; and	wherein each received message is an electronic data transaction request message, and wherein the application processes the electronic data transaction request message by determining whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message." 
as recited in independent claims 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“determine from the received message that a message processing latency for the message processing sequence between the first checkpoint and the second checkpoint exceeds an amount of time; and	enable the third checkpoint for storage of data entries for subsequent received messages; and	wherein each received message is an electronic data transaction request message, and wherein the application processes the electronic data transaction request message by determining whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message." 
as recited in independent claims 13.
The prior art of record does not expressly teach or render obvious the claim features of 
“determining, by the processor, from the received message that a message processing latency for the message processing sequence between the first checkpoint and the second checkpoint is less than a threshold amount of time; and	disabling, by the processor, the third checkpoint based on the determining; and	wherein each received message is an electronic data transaction request message, and wherein the application processes the electronic data transaction request message by determining whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message." 
as recited in independent claims 19.
In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 13, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                01/11/2021